Citation Nr: 0916373	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  08-05 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to accrued benefits for unreimbursed medical 
expenses.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran had active service from July 1942 to December 
1945.  He died in November 2005.  The appellant is his widow.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, and an administrative decision of 
May 2007 by the RO in Philadelphia, Pennsylvania.

The issue of entitlement to DIC under 38 U.S.C. 1151 is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

The Board notes that while the administrative decision of May 
2007 regarding the accrued benefits claim was issued by the 
RO in Philadelphia, Pennsylvania, the subsequent Supplemental 
Statement of the Case was issued by the RO in St. Petersburg, 
Florida.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).





FINDING OF FACT

The appellant submitted to VA evidence of 2005 unreimbursed 
medical expenses after the Veteran's death.


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits have not 
been met.  38 U.S.C.A § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veteran's Claims Assistance Act of 2000 (VCAA), is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the veteran and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002).  VA must also inform the 
claimant which evidence VA will seek to provide and which 
evidence the claimant is to provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  
The instant case turns on statutory interpretation.  See 
Smith v. Gober, 14 Vet. App. 227 (2000).  Thus, because the 
law as mandated by statute, and not the evidence, is 
dispositive of this appeal, the VCAA is not applicable.  
Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis 
v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where application 
of the law to the facts is dispositive, the appeal must be 
terminated because there is no entitlement under the law to 
the benefit sought).  As such, no further action is required 
pursuant to the VCAA.

Legal Criteria and Analysis

During his lifetime, the Veteran was in receipt of a VA 
pension.  Pursuant to 38 U.S.C.A. § 1521(a), pension is 
payable to a veteran of a period of war who is permanently 
and totally disabled from nonservice-connected disability not 
the result of his or her own willful misconduct.  Basic 
entitlement exists if, among other things, the veteran's 
income is not in excess of the applicable maximum annual 
pension rate specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. 
§ 1521(a); 38 C.F.R. §§ 3.3(a)(3) (2008).  Payments of VA 
nonservice-connected pension benefits are made at a specified 
annual maximum rate, reduced on a dollar-for-dollar basis by 
annualized countable family income.  38 U.S.C.A. §§ 1503, 
1521 (West 2002); 38 C.F.R. §§ 3.3, 3.23 (2008).  Payments of 
any kind, from any source, shall be counted as income during 
the 12-month annualization period in which received, unless 
specifically excluded.  38 C.F.R. §§ 3.271, 3.272 (2008).  
Unreimbursed medical expenses, which were paid within the 
twelve month annualization period regardless of when 
incurred, are excluded from annual countable income to the 
extent that the amount paid exceeds 5 percent of the maximum 
annual rate payable.  38 C.F.R. § 3.272 (2008).

The Veteran died in November 2005.  Subsequent to the 
Veteran's death, in March 2006, the appellant filed for 
accrued benefits and submitted a list of unreimbursed medical 
expenses from 2005.  Specifically, the appellant requested 
consideration of unreimbursed medical expenses incurred and 
paid prior to the Veteran's death in 2005.  She argued that 
the VA should be responsible for the medical expenses up to 
the time of his death and that while he had always filed for 
unreimbursed medical expenses in December or January of every 
year, he had passed away in November 2005 and therefore had 
not been able to file for unreimbursed medical expenses at 
the time of his death.  

Upon the death of a veteran, periodic monetary benefits to 
which he was entitled at death under existing ratings or 
decisions or those based on evidence in the file at the date 
of death, and due and unpaid, will, upon the death of such 
veteran be paid to his spouse.  38 C.F.R. § 3.1000 (2008).

VAOPGCPREC 6-93 states, in part, that an award of accrued 
benefits under 38 U.S.C. § 5121(a) may be based on logical 
inferences from information in the file at the date of the 
beneficiary's death.  VAOPGCPREC 12-94 states that where a 
veteran had in the past supplied evidence of unreimbursed 
medical expenses that could be expected to be incurred in 
like manner in succeeding years, such evidence could form the 
basis for a determination that evidence in the file at the 
date of the veteran's death permitted prospective estimation 
of medical expenses for accrued benefit purposes, regardless 
of whether such expense were deducted prospectively during 
the veteran's lifetime.

On March 4, 2002, the Department of Veterans Affairs (VA) 
proposed an amendment to its accrued benefits regulations at 
38 C.F.R. § 3.1000(d)(4) to revise the definition of 
"evidence in the file at date of death" to make clear that 
accrued benefits may only be based on evidence in VA's 
possession on the date of the beneficiary's death.  67 Fed. 
Reg. 9638 (March 4, 2002).  This amendment became effective 
November 27, 2002.  67 Fed. Reg. 65,707 (Oct. 28, 2002).

In the same proposed rule notice, VA proposed to delete 
certain provisions of VA's Adjudication Procedures Manual, 
M21-1, that it deemed "inconsistent" with the proposed 
revised definition, including provisions that had permitted 
awards of accrued benefits to be "based on inferences or 
prospective estimation drawn from information in the file on 
the date of death."  67 Fed. Reg. at 9640.  The amendments to 
M21-2 became effective June 24, 2002.

The appellant filed her claim in March 2006.  Thus, the 
amended versions of 38 C.F.R. § 3.1000(d)(4) and VA's 
Adjudication Procedures Manual, M21-1 control in the instant 
case.  As the amended provisions only allow consideration of 
evidence in the file at the date of Veteran's death in 
accrued benefits claim, VA is prohibited from considering the 
2005 expense report submitted after the Veteran's death in 
order to award accrued benefits.  As such, the appellant's 
accrued benefits claim for unreimbursed medical expenses 
submitted after the Veteran's death must be denied as a 
matter of law.  Sabonis, supra.  


ORDER

Entitlement to accrued benefits is denied.


REMAND

After a careful review of the evidence of record the Board 
finds that a remand is necessary in the appellant's claim as 
further development is needed.  Although the additional delay 
is regrettable given the age of the appellant, it is 
necessary to ensure that there is a complete record upon 
which to decide the claim so that she is afforded every 
possible consideration.

The appellant is claiming entitlement to DIC benefits based 
on 38 U.S.C. § 1151.  She argues that the Veteran's death 
could have been prevented if proper medical steps had been 
taken to diagnose his cervical compression which lead to him 
becoming paraplegic and contributed to his death.  

DIC shall be awarded for a qualifying death of a veteran in 
the same manner as if the death were service connected.  Such 
is considered a qualifying death if the death was not the 
result of the veteran's willful misconduct and the death was 
caused by hospital care, medical or surgical treatment, or 
examination, and the proximate cause of the death was (1) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing hospital care, medical or surgical treatment, or 
examination; or (2) an event not reasonably foreseeable.  38 
U.S.C.A. § 1151(a) (West 2002).

To establish actual causation, the evidence must show that 
the hospital care, medical or surgical treatment, or 
examination resulted in the veteran's death.  Merely showing 
that a veteran received care, treatment, or examination and 
that the veteran has died does not establish cause.  38 
C.F.R. § 3.361(c)(1) (2008).

Medical treatment cannot cause the continuance or natural 
progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  38 
C.F.R. § 3.361(c)(2) (2008).  The proximate cause of death is 
the action or event that directly caused the death, as 
distinguished from a remote contributing cause.  38 C.F.R. § 
3.361(d) (2008).

Showing that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused death can be 
done by one of two ways.  First, fault can be shown by 
evidence that VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider.  
Second, fault can be shown by evidence that VA furnished the 
care without the veteran's, or in appropriate cases, the 
veteran's representative's informed consent.  See 38 C.F.R. § 
3.361(d)(1)(i)-(ii) (2008).

A review of the record shows that further development is 
needed in the present case.  Specifically, at her February 
2009 hearing, the appellant indicated that the 
Veteran had been treated by Dr. Gu prior to his death.  While 
a review of the hearing transcript appears to indicate that 
this was a VA physician, no such doctor is noted in the VA 
clinical records and it therefore appears that Dr. Gu is a 
private physician.  A review of the file shows that treatment 
records from Dr. Gu have not been associated with the claim 
file.  An attempt must be made to obtain these records.  

In addition, in a statement of March 2008 the appellant 
stated that she believed there were outstanding medical 
treatment records which were relevant to the claim that had 
not been obtained and associated with the claim file.  If 
there are any outstanding records pertinent to the claim, 
these must be obtained.  

Additionally, the Board finds that a VA opinion of record is 
insufficient to decide the claim.  In this regard, it is 
noted that VA outpatient treatment records dated between 
April 2004 and October 2005 show that the Veteran was seen 
for complains of generalized weakness, jerks, and a 
propensity to fall.  Records of January 2005 show that the 
Veteran was offered a neurological consult within the VA and 
he declined in order to seek treatment from his private 
physician.  Private treatment records of August 2005 show 
that the Veteran was diagnosed with severe cervical spine 
stenosis and underwent a decompressive cervical laminectomy.  
Records show that his functional status post surgery was 
"dependent bed motility, Hoyer lift transfers, supervision 
eating, grooming, upper extremity dressing, dependent lower 
extremity dressing and bathing."  Records of November 2005 
show that the Veteran was treated for pneumonia.  He died 
later that month.  His death certificate shows sepsis-
aspiration pneumonia as his immediate cause of death with 
quadriplegia and spinal stenosis as conditions leading to his 
death, and degenerative spondylosis as the underlying cause 
of death.  

The VA opinion of February 2007 the examiner stated that 
"[i]t is possible that this could have been diagnosed 
earlier and he would have had a better outcome, however, the 
records show they were evaluating him pretty completely and 
there is no documented evidence that he had had this problem 
coming."  The Board finds that the opinion is contradictory 
in nature.  Moreover, it is unclear what the VA examiner was 
referencing when stating that "this" could have been 
diagnosed earlier.  While it appears that he is referencing 
the Veteran's quadriplegia, the examiner listed several other 
conditions just prior to making that statement, and therefore 
the Board can not be certain of what "this" means within 
the context of the opinion.  Furthermore, the Board finds 
that the opinion is not adequate in that it is not clear from 
the opinion whether all of the evidence of record was 
considered at the time the decision was rendered.  Indeed, 
the examiner made no mention that he reviewed the claims file 
and did not mention any of the findings or diagnoses 
contained in the private medical treatment records.  
Furthermore, as noted above, there are outstanding medical 
treatment records which need to be obtained and associated 
with the claim file.  These need to be considered by the 
examiner when rendering an opinion in the Veteran's case in 
order for the opinion to be adequate.  Therefore, an 
additional opinion is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and request 
that she identify any outstanding 
medical treatment records she believes 
are relevant to her claim.  The 
appellant must specifically state the 
physicians providing treatment, 
including VA treatment, if any, and the 
dates of treatment.  The appellant 
should specifically provide the full 
name of Dr. Gu and the dates of 
treatment provided by him.  After 
obtaining appropriate release of 
information forms from the appellant, 
the RO should seek to obtain the 
treatment records of any and all 
identified physicians, to include any 
outstanding VA treatment records, and 
associate those records with the claims 
folder.  If it is determined that there 
are no outstanding records, this fact 
should so be stated.  

2.  After receipt of the above 
information, the claims folder should 
be forwarded to a different VA examiner 
than the one who provided the opinion 
of February 2007.  The examiner must 
acknowledge receipt and review of the 
claims folder in any report generated.  
The examiner must state whether, after 
a review of the claims folder and any 
other relevant evidence of record, it 
is at least as likely as not that the 
Veteran's death in 2005 was the result 
of carelessness, negligence, lack of 
proper skill, or error in judgment on 
the part of the VA.  The examiner must 
specifically ascertain if there was any 
fault or negligence by VA in the 
treatment of the Veteran, or in any 
failure to properly treat the Veteran 
or failure to diagnose the neurological 
deficit which lead to him becoming 
quadriplegic which contributed to his 
death.  The examiner should discuss any 
medical records dealing with the 
treatment of the identified Veteran's 
weakness and tendency to fall in the 
months prior to his death.  

The examiner must provide the complete 
rationale for any opinions rendered.

3.  After completion of the above and 
any additional development deemed 
necessary, review the expanded record 
and determine if entitlement to DIC 
benefits under the provisions of 38 
U.S.C.A. § 1151 is warranted.  If the 
benefit sought on appeal is not 
granted, the appellant and her 
representative should be provided with 
a supplemental statement of the case 
and afforded the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


